 Case 2:19-cv-09213-ODW-JEM Document 22 Filed 08/27/20 Page 1 of 1 Page ID #:629

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 19-09213-ODW-JEM                                      Date     August 27, 2020
 Title            Ryan U. Cuevas v. Andrew M. Saul




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE DEFENDANT’S NOTICE OF NON-
                         RECEIPT OF PLAINTIFF’S INITIAL PORTION OF JOINT
                         STIPULATION AND DECLARATION

       On August 25, 2020, Defendant filed a Notice Of Non-Receipt Of Plaintiff’s Initial Portion
Of Joint Stipulation And Declaration (Dkt. 21) indicating that Plaintiff failed to file his portion of
the Joint Stipulation which was due on June 22, 2020. The Court has granted four extensions.


       Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
September 30, 2020 why this action should not be dismissed for lack of prosecution.
Defendant may file any reply by October 15, 2020. Plaintiff is advised that failure to provide
Defendant with his portion of the Joint Stipulation may result in the Court recommending that
the case be dismissed for failure to prosecute pursuant to Federal Rules of Civil Procedure,
Rules 4(l) and 4(m).

cc: All Parties




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
